11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT

Lindsay Nicole Raglin,                       * From the 104th District Court
                                               of Taylor County,
                                               Trial Court No. 20724B.

Vs. No. 11-20-00195-CR                       * September 25, 2020

The State of Texas,                          * Per Curiam Memorandum Opinion
                                               (Panel consists of: Bailey, C.J.,
                                               Stretcher, J., and Wright, S.C.J.,
                                               sitting by assignment)
                                               (Willson, J., not participating)

     This court has inspected the record in this cause and concludes that the appeal
should be dismissed for want of jurisdiction. Therefore, in accordance with this
court’s opinion, the appeal is dismissed.